IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


ALLAN H. HEILBRUNN,                    : No. 119 MAL 2015
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
                                       :
STATE EMPLOYEES' RETIREMENT            :
BOARD,                                 :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 23rd day of July, 2015, the Petition for Allowance of Appeal is

DENIED.